Per Curiam.

The basic issue presented is whether Mr. Maefadden or the seven trusts which he created for the benefit of his children are to bear seven tenths of the cost of maintaining a home for Mrs. Maefadden alone, after the children have ceased to use the home. The question of Mr. Macfadden’s personal liability, at a time when the trusts had no income, was considered in Macfadden v. Macfadden (268 App. Div. 968, affd. 294 N. Y. 781) and it was held that he had not obligated himself to pay any part of Mrs. Macfadden’s household expenses. There remains for consideration the liability, if any, of the trusts, now that they have income, and the liability, if any, of Mr. Maefadden upon the trustee’s refusal to contribute to the maintenance of a home for Mrs. Maefadden.
Appellant maintains that the trustees of the trusts are. required to contribute to the cost of maintaining the home during her lifetime, regardless of whether the children derive any benefits as the result of such payments. We find no support for that contention. Whether contributions are to be made is a matter entirely within the discretion of the trustees. While the contributions they have made in the past may have incidently benefited appellant, she is in no position to require the trustees to continue the payments. She has no beneficial interest whatsoever in any of the trusts. They were established solely for the benefit of the settlor’s children and mainly for the purpose of .providing a home for them.
The decision of the trustees to discontinue the contributions toward the expenses of the Englewood house was concurred in by all of the children. At the time the decision was made none of the children lived there and it was apparent that they would not be benefited by the continuance of the payments. In those circumstances it may not be said that the action of the trustees was the result of an abuse of discretion or their submission to the alleged dominance of the settlor.
We find nothing in the record to support the claim that Mr. Maefadden is obligated to furnish a home for the sole use of Mrs. Maefadden. The only home contemplated by the parties was a family home where the children and Mrs. Maefadden, if she so desired, could live together. The obligation assumed by Mr. Maefadden was to provide such a place and he discharged that obligation by supplying the Englewood house which was the first of three alternatives set forth in the separation agreement. The establishment of the family home was intended primarily for the benefit of the children and sprung from a desire to keep them together in one household. Mo duty was imposed upon Mrs. Maefadden to use the Englewood house. The only obligation undertaken by her was the payment of three tenths of the cost of maintenance during the time she lived there. In other words, she was required to pay for her accommodations at the family home out of her own funds, just as she would be required to do if she set up a home for herself elsewhere.
The arrangement between Mr. and Mrs. Maefadden by their separation agreement is clear, and the relation of the children’s trusts to that arrangement is likewise clear. Mrs. Maefadden was provided, through a trust for her sole benefit backed by a guarantee of Mr. Maefadden, with ample means for her sole and complete support. Upon the assumption that Mrs. Maefadden and the children would share a home, an allocation of the expense of maintaining such a joint home was made — three tenths to Mrs. Maefadden and one tenth to each of the seven children. It was never the intention that the children would contribute seven tenths and Mrs. Maefadden only three tenths of the expense of a home for her sole benefit. How that the children have left and Mrs. Maefadden has only her own abode to maintain, she can and should .maintain it from *1041her own assured income. Assuming that income will not exceed the guaranteed $15,000, although it does, it is ample to provide Mrs. Macfadden with living quarters and all other living expenses. The expense of the joint home that was maintained at Englewood was upwards of $20,000 a year, meaning that Mrs. Macfadden’s contribution was $6,000 or more. She can maintain a home of her own on that amount and be prejudiced in no way by the separation of her establishment and maintenance expense from the children’s. She need not stay in the Englewood mansion, and neither Mr. Macfadden nor the children’s trusts are obliged' to maintain her there or anywhere else. She may live wherever she pleases on the income which has been provided her for the purpose.
The judgments appealed from should therefore be affirmed, without costs.